DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment to the claims filed on 05/10/2022 is acknowledged and entered into the record.
	Applicants’ remarks filed on 05/10/2022 in response to the Non-Final Rejection mailed on 04/26/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record in view of the examiner’s amendment to the claims set forth below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDS filed on 05/10/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Withdrawn Claim Rejections - 35 USC § 112(b)
	The rejection of claims 2-10 and 12-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the examiner’s amendment to the claims set forth below.
Withdrawn Claim Rejections - 35 USC § 112(a)
	The written description rejection of claims 1-10 and 12-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below. 
	The scope of enablement rejection of claims 1-10 and 12-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the examiner’s amendment to the claims set forth below. 
Withdrawn Claim Rejections - 35 USC § 101
	The rejection of claims 1-20 under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more is withdrawn in view of the examiner’s amendment to the claims set forth below that recites a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.  The combination of the nucleic acid guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and the engineered guide nucleic acids is sufficient to transform the claim into something that is markedly different in structure than what is found in nature because the amino acid sequence of SEQ ID NO:  7 and guide nucleic acids as part of the system is not found in nature.  
Claim Rejections - 35 USC § 102
	The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as being anticipated by Genbank CP004049.1 (GenBank, 2014; cited on PTO-892 mailed 04/26/2022) is withdrawn in view of the examiner’s amendment to the claims set forth below that recites a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.  Genbank CP004049.1 does not teach or suggest the nucleic acid-guided nuclease system as claimed.
	The rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Genbank KU516160.1 (GenBank, 2016; cited on PTO-892 mailed 04/26/2022) is withdrawn in view of the examiner’s amendment to the claims set forth below that recites a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.  Genbank KU516160.1 does not teach or suggest the nucleic acid-guided nuclease system as claimed.
	The rejection of claims 1-20 under under 35 U.S.C. 102(a)(1) as being anticipated by Genbank KU516198.1 (GenBank, 2016; cited on PTO-892 mailed 04/26/2022) is withdrawn in view of the examiner’s amendment to the claims set forth below that recites a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.  Genbank KU516198.1 does not teach or suggest the nucleic acid-guided nuclease system as claimed.
	The rejection of claims 1-7 and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2017/189308 A1, priority to 04/19/2016; cited on PTO-892 mailed 04/26/2022) is withdrawn in view of the examiner’s amendment to the claims set forth below.  Briefly, Zhang et al. fails to teach or suggest the nuclease comprising the amino acid sequence of SEQ ID NO:  7.
Withdrawn Double Patenting
The terminal disclaimers filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Non-provisional Application No. 16/421,783 and U.S. Patent Nos. 10,337,028 and 9,982,279has been reviewed and is accepted.  The terminal disclaimers have been recorded.
The provisional nonstatutory double patenting rejection of claims 1-20 over claims 21-37 of copending Application No. 16/421,783 is withdrawn in view of the terminal disclaimer filed on 05/19/2022.
The nonstatutory double patenting rejection of claims 1-20 over claims 1-17 of U.S. Patent No. 9,982,279 B1 is withdrawn in view of the terminal disclaimer filed on 05/19/2022.
The nonstatutory double patenting rejection of claims 1-20 over claims 1-7 of U.S. Patent No. 10,337,028 B2 is withdrawn in view of the terminal disclaimer filed on 05/19/2022.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure such consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Sarah Brashears, Reg No. 38,087, on 05/16/2022.
Please replace the claim set filed on 05/10/2022 with the following re-written claim set.
1. (Currently Amended) A nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.

2.  (Currently Amended) The nucleic acid-guided nuclease system of claim 1, wherein the nucleic acid-guided nuclease is encoded nucleotide sequence comprising the nucleotide sequence of SEQ ID NO:  27, SEQ ID NO:  47, SEQ ID NO:  133, or SEQ ID NO:  153. 

3.  (Currently Amended) The nucleic acid-guided nuclease system of claim 1, wherein a nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized.
 
4.  (Currently Amended) The nucleic acid-guided nuclease system of claim 3, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for E. coli. 

5.  (Currently Amended) The nucleic acid-guided nuclease system of claim 3, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for S. cervisiae.
6. (Currently Amended) The nucleic acid-guided nuclease system of claim 3, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for 

7.  (Currently Amended) The nucleic acid-guided nuclease system of claim 3, wherein the nucleotide sequence encoding the nucleic acid-guided nuclease is codon optimized for 

8. (Cancelled)

9.  (Currently Amended) The nucleic acid-guided nuclease system of claim 3, wherein the codon optimized nucleotide sequence encoding the nucleic acid-guided nuclease comprises a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO:  47, SEQ ID NO:  133, or SEQ ID NO:  153.

10.  (Currently Amended) The nucleic acid-guided nuclease system of claim 1, wherein an endogenous scaffold sequence comprises the nucleotide sequence of SEQ ID NO:  90.

11.  (Currently Amended) The nucleic acid-guided nuclease system of claim 1, wherein the engineered guide nucleic acid comprises a pseudoknot region comprising nucleotide residues 17-26 of SEQ ID NO:  200 or nucleotide residues 17-26 of SEQ ID NO:  201.

12-20.  (Cancelled)

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-7 and 9-11 are drawn to a nucleic acid-guided nuclease system comprising: an engineered guide nucleic acid complexed with a nucleic acid-guided nuclease comprising the amino acid sequence of SEQ ID NO:  7 and an editing sequence comprising a nucleic acid sequence complementary to a target region having a change in sequence relative to the target region, wherein the engineered guide nucleic acid comprises the nucleotide sequence of SEQ ID NO:  88, SEQ ID NO:  93, or SEQ ID NO:  94.  The closest prior art of record is the reference of Zhang et al. (WO 2017/189308 A1, priority to 04/19/2016; cited on PTO-892 mailed 04/26/2022) [see prior Office Actions]; however, Zhang et al. fails to teach or suggest the nuclease comprising the amino acid sequence of SEQ ID NO:  7.  Accordingly, the nucleic acid-guided nuclease system of claims 1-7 and 9-11 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656